                 Case 18-10601-MFW                  Doc 2813         Filed 05/18/20          Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                              x
    In re:                                                    :      Chapter 11
                                                              :
    THE WEINSTEIN COMPANY                                     :      Case No. 18-10601 (MFW)
    HOLDINGS LLC, et al.,                                     :
                                                              :      Jointly Administered
                               Debtors. 1                     :
                                                              x

        NOTICE OF SUGGESTION ON PENDENCY OF BANKRUPTCY FOR J. C.
     PENNEY COMPANY, INC., ET AL. AND AUTOMATIC STAY OF PROCEEDINGS

             PLEASE TAKE NOTICE that, on May 15, 2020, J. C. Penney Company, Inc. and certain

of its subsidiaries and affiliates (collectively, the “Debtors”), 2 filed voluntary petitions for relief

under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy

Court”). The Debtors’ chapter 11 cases are pending before the Honorable David R. Jones, United

States Bankruptcy Judge, and the Debtors have requested joint administration under the lead case

J. C. Penney Company, Inc., Case No. 20-20182 (DRJ) (collectively, the “Chapter 11 Cases”). A

copy of the voluntary petition of the lead Debtor, J. C. Penney Company, Inc. is attached hereto

as Exhibit A.




1     The last four digits of The Weinstein Holdings LLC’s federal tax identification number are (3837). The mailing
      address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
      Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
      only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided herein.
      A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://dm/epiq11.com/twc.
2     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.



{01565572;v1 }
                 Case 18-10601-MFW              Doc 2813         Filed 05/18/20         Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that, pursuant to section 362(a) of the

Bankruptcy Code, the Debtors’ filing of their respective voluntary petitions gives rise to a stay,

applicable to all entities, of, among other things: (a) the commencement or continuation of any

judicial, administrative, or other action or proceeding against the Debtors (i) that was or could have

been commenced before the commencement of the Chapter 11 Cases or (ii) to recover a claim

against the Debtors that arose before the commencement of the Chapter 11 Cases;

(b) the enforcement against any of the Debtors or against any property of each of the Debtors’

bankruptcy estates of a judgment obtained prior to the commencement of the Chapter 11 Cases;

and (c) any act to obtain possession of property of or from any of the Debtors’ bankruptcy estates,

or to exercise control over property of any of the Debtors’ bankruptcy estates. 3 No order has been

entered in the Chapter 11 Cases granting relief from the automatic stay.

         PLEASE TAKE FURTHER NOTICE that additional information regarding the status

of the Debtors’ Chapter 11 Cases may be obtained by (i) reviewing, free of charge, the docket of

the Debtors’ Chapter 11 Cases on the website of the Debtors’ claims and noticing

agent at https://cases.primeclerk.com/JCPenney, (ii) visiting the Bankruptcy Court’s website at

http://www.txs.uscourts.gov/bankruptcy (PACER login and password required) in accordance

with the procedures and fees set forth therein, or (iii) contacting any of the following proposed

counsel for the Debtors: (a) Matthew D. Cavenaugh, Jackson Walker L.L.P., 1401 McKinney

Street, Suite 1900, Houston, Texas 77010; or (b) Aparna Yenamandra, Rebecca Blake Chaikin,

and Allyson Smith Weinhouse, Kirkland & Ellis LLP, 601 Lexington Ave, New York, New York

10022, Telephone: (212) 446-4800.


3   Nothing herein shall constitute a waiver of the Debtors’ rights to assert any claims, counterclaims, defenses, rights
    of setoff or recoupment, or any other claims against any party to the above-captioned case. The Debtors expressly
    reserve all rights to contest any claims that may be asserted against the Debtors.


{01565572;v1 }                                             2
                 Case 18-10601-MFW   Doc 2813   Filed 05/18/20   Page 3 of 3




 Dated: May 18, 2020                       Respectfully submitted,



                                           ASHBY & GEDDES, P.A.

                                           /s/ Gregory A. Taylor
                                           Gregory A. Taylor (No. 4008)
                                           Katharina Earle (No. 6348)
                                           500 Delaware Avenue, 8th Floor
                                           P.O. Box 1150
                                           Wilmington, Delaware 19899-1150
                                           Telephone: (302) 654-1888
                                           Facsimile: (302) 654-2067
                                           gtaylor@ashbygeddes.com
                                           kearle@ashbygeddes.com

                                           Counsel for J.C. Penney Corporation, Inc.




{01565572;v1 }                             3
